DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-13 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-13 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 1/27/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
  1)      The Examiner suggests the use of the term “comprising:” to separate the body of the claim from its preamble.
 2)	Claims 1-13 are objected to because of the following informalities:  Claims 1-13 NOT in conformance with 37 CFR 1.75(i) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim is suggest to be separated by a line indentation where applicable".
 3)	The Examiner suggests that the preambles of the dependent claims should be amended from “Tripod according to” to –The tripod according to–

5) 	Claim 7, line 2 “the shaft axis” should be amended to –a shaft axis–
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors for the reasons noted below and above under the claim objection.
Claim 1 is indefinite for the following reasons: 		1) 	it is unclear whether “a shaft” recited in line 2 of claim 1 is  			functionally recited or whether the shaft is a positively claimed  			element of the claimed invention.
 	2) 	Claim 1 recites the limitation "the winding direction" in 8.  There is  			insufficient antecedent basis for this limitation in the claim.
 	3) 	It is unclear whether the term “a winding direction” recited in line 11  			is referring to the winding direction recited in line 8 or some other  			element.
claim 3 is creating ambiguity as to how many shafts are being claimed in other words it is unclear whether the term “a shaft” is referring to the shaft recited in claim 1 or some other element because they are given the same designation “a shaft”.
Claim 4 requires similar correction to make it clear whether the Applicant intend to refer back to the shaft of claim 1 or shaft of claim 3.
Claim 4 is further indefinite because it is unclear whether the Applicant is referring to the at least one screw thread of claim 3 or to some other screw thread. Claim 6 contains similar issue.
Claim 5 recites the limitation "the restoring force" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 are indefinite because the term “their shaft axis” is creating ambiguity as to which shaft axis.
Claim 10 recites the limitation "the locking element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the limitation "the innermost shaft part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite because it is unclear whether the term “an outer shaft” recited in lines 2-3 of claim 12 is referring to the outer shaft recited in claim 11 from which it depends or to some other element. Claim 13 contains similar issue.
Claim 13 further recites the term “a locking direction” making it unclear how many locking directions are being claimed. In other words it is unclear whether the term 
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a tripod comprising a plurality of legs and a shaft connected to the head. However, the prior art of record have failed to teach at least the combination of  the tripod having a tripod head and a shaft which is fastened to the tripod head is formed from at least two telescopically extendable and collapsible shaft parts and can be locked in adjustable lengths by a locking mechanism, and having at least three support legs outwardly pivotable on the shaft, wherein the support legs have pulling members which can be wound up and unwound by a rotatably arranged coil and can be tensioned by a tensioning element, wherien the coil is provided with a return spring acting in the winding direction of rotation of the coil, and a coupling mechanism is provided which can be transferred with an operating element from a rotation mode, in which the coil can be rotated by the pulling action of the pulling members in an unwinding direction of rotation and by the return spring in a winding 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631